     Case 1:19-cv-00711-DAD-EPG Document 37 Filed 09/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                 Case No. 1:19-cv-00711-DAD-EPG (PC)
11   ADAM SHARPE,
                                                 ORDER GRANTING MOTION TO
12                                    Plaintiff, CONTINUE SETTLEMENT CONFERENCE
13                 v.                            (ECF No. 36)

14

15   STU SHERMAN, et al.,
16                                 Defendants.
17

18        On September 14, 2020, Defendants filed a request to continue settlement conference (ECF

19   No. 36). Good cause appearing, the Court GRANTS Defendants’ motion. The settlement

20   conference is to be continued to November 2020, and it may be further continued to

21   accommodate Judge Newman’s schedule.

22        IT IS ORDERED that Defendants’ counsel is to contact Magistrate Judge Newman’s

23   chambers to arrange for a settlement conference by November 2, 2020.
     IT IS SO ORDERED.
24

25      Dated:    September 14, 2020                        /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                    1
